Citation Nr: 0834834	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of gunshot wound, right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This case was previously before 
the Board in July 2008 at which time it was remanded pursuant 
to the veteran's request for a Board hearing.  The veteran 
attended a Board hearing before the undersigned in August 
2008.  A copy of the hearing transcript has been incorporated 
into the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that his service-connected right leg 
disability meets all the criteria for a higher, 40 percent, 
rating for paralysis of the common peroneal nerve.  Such 
criteria require:

complete paralysis of the common peroneal 
nerve; foot drop and slight droop of 
first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum 
of foot and toes.  

38 C.F.R. § 4.124a, Diagnostic Code 8521.

The veteran was last evaluated by VA in December 2004.  In 
regard to this examination, the veteran testified that the 
findings are inaccurate since they show no limitation of 
motion of the right foot even though he definitely has 
limitation of motion.  He testified to being unable to lift 
his right foot from the ground or to move his foot from side 
to side.  He said he had no dorsiflexion or abduction of the 
right foot.  He and his representative also pointed out at 
the hearing that the examination had been conducted by a 
nurse practitioner and requested that the veteran be afforded 
a new examination with a specialist.  

After reviewing the December 2004 examination report, the 
Board finds that limitation of motion of the right lower 
extremity was indeed noted.  Specifically, the examiner found 
decreased dorsiflexion of the right ankle from 0 to 10 
degrees.  See 38 C.F.R. § 4.71a, Plate II (showing normal 
ankle dorsiflexion from 0 to 20 degrees).  Nonetheless, the 
evidence presently on record is inadequate for rating 
purposes since it does not contain findings necessary for a 
proper evaluation of the veteran's right foot disability 
under Diagnostic Code 8521.  This is so because neither the 
December 2004 VA examination report nor an October 2004 
orthopedic clinic outpatient report clearly address whether 
there is lost abduction of the veteran's foot, weakened 
adduction, or anesthesia covering the entire dorsum of the 
foot and toes.  

Moreover, regarding the criteria of slight droop of the first 
phalanges of all toes and extension (dorsal flexion) of 
proximal phalanges of toes lost, the veteran testified in 
December 2004 that his "curly toes" had worsened over the 
past year and that this was progressive, getting a little bit 
worse "month-by-month, day-by-day".  The United States 
Court of Appeals for Veterans Claims has held that when a 
veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, in order to properly assess the veteran's 
service-connected residuals of gunshot wound, right leg, 
under VA's Schedule for Rating Disabilities, he must be 
afforded a new examination that considers contemporaneous 
findings pertinent to all applicable criteria for a higher 
rating.  38 U.S.C.A. § 5103A(d); 38 C.F.R. Part 4.  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of current treatment records, 
covering the period from October 27, 2004, 
to the present, should be obtained and 
added to the claims folder.

2.  Schedule the veteran for an 
appropriate VA examination with a 
physician to determine the nature and 
severity of his service-connected 
residuals of gunshot wound, right leg.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  Findings should 
include range of motion studies, to 
include whether there is lost abduction of 
the veteran's right foot, weakened 
adduction, and extension (dorsal flexion) 
of proximal phalanges of right toes lost.  
The examiner should also indicate whether 
there is anesthesia covering the entire 
dorsum of the right foot and toes and 
whether there is slight droop of the first 
phalanges of all toes of the right foot.  
The claims folder should be made available 
to the examiner for review of pertinent 
documents therein and the examination 
report should reflect that such a review 
was conducted.  

2.  Readjudicate the claim.  If the claim 
on appeal is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

